Case: 14-10501       Date Filed: 03/22/2016      Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-10501
                              ________________________

                         D.C. Docket No. 1:13-cv-02973-HLM



SUBCONTRACTING CONCEPTS, LLC,

                                                                   Plaintiff - Appellant,

versus

CREATIVE INSURANCE MANAGERS, INC.,

                                                                   Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                     (March 22, 2016)

Before TJOFLAT and ROSENBAUM, Circuit Judges, and GOLDBERG, * Judge.

PER CURIAM:

         *
          Honorable Richard W. Goldberg, of the United States Court of International Trade,
sitting by designation.
             Case: 14-10501       Date Filed: 03/22/2016   Page: 2 of 2


      For the reasons set forth in the District Court’s orders dated December 4,

2013, and January 3, 2014, we affirm the District Court’s decisions denying

Plaintiff-Appellant’s motion for a preliminary injunction, denying as moot

Plaintiff-Appellant’s motion for a temporary restraining order, and denying

Plaintiff-Appellant’s motion for a permanent injunction; and the District Court’s

judgment dismissing the action.

      AFFIRMED.




                                          2